tcmemo_2009_227 united_states tax_court estate of cloyd f angle deceased bonnie j angle special administrator and bonnie j angle petitioners v commissioner of internal revenue respondent docket no filed date howard fisher diana callaghan david lee rice and john a harbin for petitioners at trial michael w berwind and steven m roth for respondent memorandum findings_of_fact and opinion holmes judge cloyd angle began as the owner of shares or percent of cal-almond inc a prosperous family- owned business by the end of cal-almond had sold all of its assets at a considerable gain cloyd reported no gain however on the angles’ return he claimed to have exchanged his shares via an expensive and convoluted rerouting through several caribbean trusts and corporations into two private and in at least nontaxable annuities we must determine if his position was justified findings_of_fact the almond industry is big business in california in the mid-1990s the valleys of central and southern california produced percent or big_number tons of all the almonds in the world and cal-almond processed approximately big_number of those tons that made cal-almond one of the top four almond processors in the country cloyd had incorporated cal-almond in but by he had ceded most day-to-day control to his son tyler tyler angle had by then concluded that his father was no longer focused on the business he told cloyd that he wanted to take over and cloyd agreed tyler started buying shares of cal-almond stock and brought in bob nunes as cal-almond’s new cfo the two younger men took over the day-to-day responsibilities of running the company by the end of tyler owned percent of the cloyd’s wife bonnie is a party only because she and cloyd filed a joint_return and because she is the special administrator of his estate food and agriculture organization of the united nations inventory of almond research germplasm and references available at http www fao org docrep x5337e x5337e02 htm company and had more than tripled the volume of almonds processed while cloyd’s participation withered to little more than reviewing the firm’s financial reports cloyd wanted out--but only if he could get enough money tyler himself offered cloyd dollar_figure million which would have been enough if tyler had shelled it out all at once but tyler wanted to stretch the payments over years and cloyd refused about this same time a company called morven partners began eying cal-almond morven was a jumbo-sized presence in the nutmeat industry but had not dipped very far into almonds cloyd did not at first tell tyler about morven’s interest instead he confided in nunes that he was going to get rid of them by throw ing out a number that they wouldn’t accept that number was dollar_figure million for the whole business morven didn’t balk they even told cloyd that they would pay the dollar_figure million in a lump sum that was enough for cloyd he told tyler about the offer and soon convinced tyler that they both should sell in date morven signed a letter of intent to buy cal- almond which allowed morven to begin due diligence on the firm’s operations cloyd’s only concern about selling the company was that he would have to pay taxes on whatever he received but then he in his notice_of_deficiency the commissioner assumed that cloyd’s basis in his stock was zero and there is nothing in the record to contradict that assumption spotted an advertisement for books and tapes on offshore tax planning by a man named jerome schneider in skymall a mail-order catalog found in the backs of airplane seats schneider didn’t have a formal tax-law education--in fact he had little formal education beyond high school--but he ran seminars in which licensed attorneys would present different ways in which one could theoretically avoid taxes by moving money out of the united_states the strategies promoted at these seminars were unusually aggressive and schneider was eventually indicted for conspiracy to defraud the united_states and counts of mail and wire fraud united_states v schneider no cr-02-0403-si n d cal date indictment he eventually pleaded guilty to the conspiracy charge as part of a plea bargain in which he agreed to testify against his former clients for a reduced sentence united_states v schneider no cr-02-0403-si n d cal date plea agreement but all that lay in the future back in when cloyd first happened upon the skymall ad schneider was still flourishing as a self-proclaimed offshore guru cloyd bit down hard on this lure and bought a summary of schneider’s seminars after reviewing this offshore package cloyd called schneider and they met at the end of schneider didn’t actually know the legal ins and outs of how to set up a complicated offshore tax shelter--everything he knew he learned by talking with the lawyers who gave his seminars--so he brought in william norman an experienced california tax attorney with whom he had worked before norman and he devised a plan they pitched to cloyd as a way to eliminate all of his taxes on the pending sale of cal-almond to morven the general idea was to transfer cloyd’s shares in cal-almond to a group of offshore companies in exchange for a private_annuity have cloyd and his wife renounce their american citizenship and defer recognition of the gain from cal-almond’s sale to morven until it could be distributed tax free to an expatriated cloyd in a country that didn’t have an income_tax cloyd was enthusiastic about the plan and even convinced his usually more level-headed son to join him to avoid taxes on his share of the sale price too to add an air of legitimacy to cloyd’s transaction schneider and norman needed two things a company to find the offshore group that would buy the angles’ cal-almond stock and then flip it to morven and a lawyer to represent whatever group was found to fulfill the latter requirement schneider and congress had noticed this strategy and in made unrealized gains immediately taxable for expatriates who gave up their citizenship on or after date when the expatriation was at least partly for the purpose of avoiding taxes health insurance portability and accountability act of publaw_104_191 110_stat_2093 codified as amended at sec_877 norman decided to bring in one of norman’s law-school buddies-- lawrence heller heller was an international-tax attorney in los angeles who had practice working with private annuities he was also a partner in whitman breed abbott and morgan a full-service law firm which could--and later did--provide assistance with the cal-almond sale to morven from schneider and norman’s perspective it was a perfect fit--especially because they knew that heller’s close relationship with norman would help nudge him to go along with whatever annuity terms cloyd required with heller in place schneider and norman next set to finding a company to find the offshore group that heller would be representing schneider owned a brokerage firm amerinational which was on the verge of insolvency and needed cash at norman’s suggestion they decided to use amerinational to play the role of finder with heller and whitman breed acting as amerinational’s attorneys heller drew up an engagement letter addressed to amerinational’s president peter provence discussing this representation according to provence --and we specifically find him credible on this point--not only did that letter never make it to his desk but he himself never even heard of heller or whitman breed before preparing to testify in this case provence also testified credibly that amerinational never paid the dollar_figure retainer that the letter claimed it had claiming that such a large amount would have put amerinational in a net capital violation and it would have stopped--shut down the firm that day provence did sign a few documents which were connected with the angles’ transaction but he did so without reading them because schneider told provence to just sign whatever documents heller put in front of him we therefore find that schneider controlled everything to do with the angles’ deal and used provence only to lend an air of legitimacy to amerinational’s involvement--which was ultimately just to act as a clearinghouse through which the various attorneys and corporations billed their services as charges were incurred for the angles’ transaction invoices were sent to amerinational or to schneider’s other corporation wilshire trust those invoices were then forwarded to cal-almond for cloyd’s approval once cloyd approved the payment he sent money to wilshire trust for disbursement there is no evidence that amerinational itself ever paid any of the invoices it received we therefore find that amerinational never provided any services for the angles other than receiving and forwarding invoices despite a paper trail that features a transaction facilitation agreement which heller also drafted between amerinational and the angles this agreement promised amerinational would advise cloyd and tyler on how to dispose_of their cal-almond stock and introduce them to financial intermediaries who could assist in the disposal provence credibly testified however that amerinational didn’t have anybody at the firm experienced in investment banking nor did amerinational provide any of the supposed services outlined in the agreement even if amerinational had the expertise it would have had no time to perform--the agreement was drafted on date just days before cloyd signed a stock purchase agreement to sell his cal-almond stock the transaction facilitation agreement was backdated with an effective date of date to make it appear as if amerinational had been involved from the beginning but we find this all to be just another part of schneider’s fictitious paper trail laid down to make the deal look legitmate meanwhile in date cloyd and bonnie began working on another part of the schneider norman heller plan--expatriation to a caribbean country with low or no income_tax their trip to the caribbean also enabled cloyd to visit the british virgin islands along with schneider norman and heller the four met there with a representative of trustnet group a bvi trust company who provided them with a list of approximately off- the expatriation part of the plan didn’t work out cloyd and bonnie became citizens of st kitts and nevis on date but they didn’t have a consul prepare certificates of loss of nationality of the united_states until date and those certificates weren’t approved until date the angles conceded before trial that for income-tax purposes they were u s residents throughout the-shelf corporations cloyd looked over the list and decided that he would buy molseberry ltd molseberry and padang securities ltd padang as the corporations to which he would sell his cal-almond stock not because they had any assets or because he’d actually performed due diligence on them--which he hadn’t--but because he liked the names in date the final offshore structure was set molseberry issued all of its stock to padang which then issued its stock to three different entities investment capital corporations icc a turks and caicos-based company created solely for this transaction by the chartered trust co ltd atc trustees ltd atc a bvi-based affiliate of a dutch company atc group and padang securities limited purpose_trust padang trust which was created as a bvi trust sometime before date and whose bvi trustee was codan trustees ltd codan icc and atc were each paid dollar_figure to take percent of padang’s stock and codan was promised an annual dollar_figure retainer to take percent of padang’s stock as trustee of padang trust and to provide trustee and director services hwr trustees a bvi-based such corporations are companies that have been incorporated but not yet used for any business_purpose tyler set up an almost identical structure to that of his father the only difference is that he used a corporation named bergston ltd in place of molseberry padang owned both of these corporations so the entire structure beyond padang is the same company was named the enforcer for padang trust which meant it had the power to hire and fire the trustee we specifically find that grafting these entities to each other was intended by all involved to camouflage cloyd and tyler from the trust that was to hold their cal-almond money but as we shall see cloyd remained in control when all this artificial foliage was finally arranged it looked like this on date molseberry and cloyd entered into the stock purchase agreement cloyd agreed to sell his shares of cal- almond stock in exchange for two unsecured private annuities with the payment schedule to be determined later this agreement was negotiated --at least on paper though we find that there was nothing more than an appearance of negotiation--between norman and heller the closing at which cloyd was to turn over his shares of stock was scheduled to take place in the bvi on date cloyd however did not deliver the stock to molseberry until date molseberry did not seek any damages for this significant delay in performance sometime between may and date tyler met with morven and informed it of the upcoming change in cal-almond’s ownership tyler explained and we specifically find that this change was being made only so that cloyd and tyler could manage the tax consequences of the sale there was never any indication that morven would actually be dealing with anyone new and tyler remained morven’s point_of_contact throughout the sale process as long as the new shareholders were authorized to sell cal- almond’s assets--and willing to do so--morven really didn’t care it continued its due diligence of cal-almond as if nothing had changed no other significant events occurred until date when molseberry finally received the cal-almond shares from cloyd and supposedly executed two private annuities in cloyd’s favor the first of these annuities had an effective date of date and an annuity start date of date the second had an effective date of date and an annuity start date of date the exact payout schedule was not included in the record for either of the annuities but the bulk of the payout was to be paid in the first five years with token payments continuing after that for the duration of cloyd’s life expectancy according to the irs charts on date padang guaranteed molseberry’s annuity commitments and the padang shareholders agreed to restrictions on their ability to sell padang stock there is nothing in the record however to suggest that padang actually owned any assets--other than molseberry itself--to back this guaranty it’s impossible even to conclude that padang’s owners were in any way investing for their own account padang’s articles of association forbade it from taking a dividend out of molseberry and the shareholders’ agreement forbade them from selling or borrowing against the shares the only realistic source of profit for them was to charge fees--and the record shows that to compute the required minimum annual distribution of an annuity one divides the annuitant’s account balance by the applicable distribution period or life expectancy the irs publishes tables of life expectancies which private parties can use see internal_revenue_service publication individual_retirement_arrangements iras cal-almond on cloyd’s approval continued to pay hefty fees for months after cal-almond’s stock was owned by molseberry even as late as one of padang’s paper shareholders atc complained to one of cloyd’s canadian lawyers that it felt itself entitled to continuing annual payments for its part in the deal we therefore find that cloyd effectively controlled both molseberry and padang and therefore controlled how and when the stock would be sold the restrictions to which padang’s supposed owners agreed were really just more leaves along the paper trail which schneider norman and heller were still blazing back in the real world morven signed an asset purchase agreement in the first week of date in which cal-almond sold its assets to morven and received dollar_figure million cash in exchange after the sale cal-almond began a process of liquidation and opened up a new account called the cal-almond shareholders trust into which it placed the cash from morven the shareholders trust account was managed by the cal-almond board_of directors which meant that it was actually managed by cloyd and tyler none of the caribbean paper shareholders had any representation in cal-almond at any time cloyd and tyler kept all of the proceeds in the shareholders trust for approximately six months while molseberry attempted to set up molseberry limited investment_trust molseberry trust the trust which was--at least on paper--to administer cloyd’s private_annuity norman and heller wanted molseberry trust in place before any cash was transferred out of cal-almond so that the money would be going into a_trust instead of a corporation however cloyd grew impatient and ordered the money to be wired to molseberry in date before molseberry trust was formed the record is unclear on what happened to the money after it was wired to molseberry cloyd and bonnie became canadian residents in late and at least dollar_figure million was transferred at cloyd’s direction to canadian agriculture--a cayman islands corporation through which cloyd hoped to distribute his money into canada tax free at the time canada had a law under whose terms new immigrants could receive foreign_trust income_tax free for their first five years of residence as long as they didn’t retain control of the trust cloyd planned to use a five-year trust through canadian agriculture and earn income on the dollar_figure million tax free--he didn’t want to avoid taxes in the united_states only to then have to pay them to canada the commissioner sent a notice_of_deficiency to cloyd and bonnie for their tax_year the notice included the full amount of the cal-almond sale in their taxable_income and showed a tax due of more than dollar_figure million plus a 20-percent penalty under sec_6662 for substantially understating their income_tax unless otherwise noted all section references are to the internal_revenue_code in effect for the years at issue and all continued cloyd and bonnie were residing in british columbia canada when they filed a timely petition to contest the noticedollar_figure cloyd died before trial began and bonnie was made the special administrator of his estate trial was finally held in los angeles opinion i taxability of the cal-almond asset sale the angles argue that all these maneuverings made the gain cloyd otherwise would have realized and recognized in disappear we disagree the first reason this magic fails is that we specifically find there was no private_annuity in existence in the annuity agreements weren’t actually signed on date at the meeting in the bvi cloyd didn’t attend that meeting--he sent norman as his representative yet all the parties agree that it is cloyd’s signature on the documents not norman’s from this we find that the documents weren’t signed until after october and since nobody seems to have seen a signed copy of continued rule references are to the tax_court rules_of_practice and procedure the notice_of_deficiency incorrectly charged a 20-percent penalty twice--once for substantial_understatement under sec_6662 and again for negligence under sec_6662 sec_6662 allows only a single 20-percent penalty as the commissioner has since conceded barring a stipulation to the contrary that means any appeal from this decision will be to the district of columbia circuit sec_7482 and the annuity documents until pretrial preparation we find it more likely then not that they weren’t signed until long after even if the agreements had actually been signed in however we would still find that the private_annuity didn’t really exist molseberry didn’t receive any funding with which to pay the annuities until date--four months after the first annuity payments were due there also weren’t any checks or statements that might have led us at least to infer the annuities’ existence we therefore find by a preponderance_of_the_evidence that cloyd had not even one annuity from molseberry in another reason this sleight-of-hand fails is that cloyd had complete control_over molseberry each of the three nominal padang shareholders--icc atc and codan--required the assurance that it would receive retainer fees before it agreed to subscribe to shares of padang stock in codan’s case the retainer was annual and was subject_to review and adjustment in line with the duties performed each company’s retainer fee--as well as the ongoing maintenance fees for both padang and molseberry--was paid_by cal-almond through schneider’s company wilshire trust after personal review and approval by cloyd cloyd completely controlled the padang shareholders none of which had any purpose apart from owning padang shares this means those shareholders were nothing more than nominees for cloyd cloyd himself was the indirect owner and controlled molseberry--a conclusion which is also supported by the fact that cloyd handpicked each of the companies with the idea that they would ultimately do what he wanted them to do with the money the evidence even showed that cloyd at first thought he would use a company called trust net to manage padang--until that company looked like it would act independently whereupon cloyd cut it off and began looking for more pliable companies to receive his money what made cloyd his lawyers and schneider think they could make all of this work was a pair of ninth circuit cases 747_f2d_555 9th cir revg and remanding 77_tc_614 and 818_f2d_1457 9th cir in stern the taxpayers transferred appreciated stock into two foreign trusts in exchange for private annuities syufy involved a similar scenario but with a single foreign_trust and a single annuity in both cases the trusts had a foreign trustee which the court found to be completely independent from the respective taxpayers the court also found in both cases that the taxpayers did not retain sufficient control_over the property in the trust to warrant treating the transaction as a transfer in trust subject_to a retained income_interest especially when the purpose of the transactions was to minimize estate_taxes and not to avoid income taxes as a result the ninth circuit held the transactions in both stern and syufy to be transfers in exchange for annuities in drawing on these two cases however the participants in the angles’ transaction failed to heed the court’s reasoning as we’ve already noted cloyd transferred the funds to molseberry before a_trust was in place without a transfer into a_trust the tax analysis becomes quite different the taxpayers in stern and syufy were also found to have legitimate reasons other than income-tax avoidance for their actions because stern and syufy do not apply in this situation we are free to find that cloyd retained control_over molseberry perhaps our findings are best summed up by the ninth circuit itself in a different case while it is possible that a rational person would send millions of dollars overseas and retain absolutely no control_over the assets we share the district court’s skepticism ftc v affordable media llc 179_f3d_1228 9th cir but if cloyd’s deal wasn’t an exchange of stock for a private_annuity what exactly was it the only plausible answer is the commissioner’s cloyd’s transfer of his cal-almond stock to molseberry was a contribution to its capital molseberry was a foreign_corporation and as we have already found cloyd was the indirect owner of the molseberry stock whose shareholders of record were his mere nominees sec_351 provides that there is no gain_or_loss recognized when one transfers property to a controlled corporation--ie a corporation in which one owns at least percent of both the total voting power and the number of outstanding shares sec_368 but cloyd’s transaction falls within sec_367 which applies to foreign_corporations and limits the applicability of sec_351 when the person transferring the property owns at least percent of the total combined voting power of all classes of stock of such corporation cloyd might argue that molseberry was owned by padang and padang by three other entities but the code doesn’t let him do so successfully--indirect ownership of a corporation is a form of constructive_ownership described in sec_318 and we specifically hold that as elsewhere in tax law indirect ownership includes situations where a nominee holds title for the actual beneficial_owner see eg 196_f3d_147 3d cir affg tcmemo_1997_385 150_f2d_334 2d cir nominee corporation is one serving no business_purpose and intended to serve only as a blind to deter the creditors sec_1_482-1 income_tax regs in determining whether two entities are controlled by the same interests for purposes of sec_482 controlled means any kind of control direct or indirect whether legally enforceable or not and however exercisable or exercised including control resulting from the actions of two or more taxpayers acting in concert or with a common goal or purpose sec_367 provides that when a controlled_corporation is also foreign the transfer of property is treated as if it were an exchange for stock in the foreign_corporation equal in value to the fair_market_value of the property transferred this has the effect of forcing an immediate recognition of any gain_or_loss which one would have realized upon selling the property to a third party in other words under sec_367 cloyd has to recognize the entire gain on the cal-almond stock he transferred to molseberry in rather than recognizing it only over the course of any annuity in there was only one exception to sec_367’s recognition rules in the temporary_regulation now numbered sec_1_367_a_-3 income_tax regs that exception required that the u s transferor receive less than percent of the total voting power and the total value of the stock of the transferee foreign_corporation in exchange for domestic stock since cloyd constructively received all of the voting power and all of the value of molseberry’s stock he does not qualify for this exception this means that we must treat cloyd as if he received molseberry stock equal to the fair_market_value of his cal-almond stock when he transferred it to the corporation cloyd therefore realized gain on the sale of cal-almond’s assets under sec_367 and must recognize that gain in under sec_1001 ii the sec_6662 penalty the angles have conceded that they substantially understated their income_tax_liability for within the meaning of sec_6662dollar_figure however they claim that they are not subject_to the 20-percent accuracy-related_penalty because under all the facts and circumstances they acted with reasonable_cause and in good_faith by relying on the professional advice of both norman and schneider see sec_6664 sec_1_6664-4 c income_tax regs we disagree that either norman or schneider specifically advised the angles on how to complete their tax_return in although the record shows numerous opinion_letters from both norman and schneider regarding the transaction as a whole each of those letters is careful to point out that the tax benefits being described would be valid only if each recommended step was followed to the letter it was left to cloyd to determine for himself whether he had followed those steps and could treat the transaction as described sec_6662 states that a substantial_understatement occurs when the understatement exceeds the greater of-- i percent of the tax required to be shown on the return for the taxable_year or ii dollar_figure even if we found that both norman and schneider did specifically advise the angles about their tax_liability we still find that the angles didn’t reasonably rely on that advice we make this finding primarily on the fact that cloyd didn’t follow the steps outlined for him despite a warning that by not doing so he would subject himself to taxes see garfield v commissioner tcmemo_2006_267 no evidence that taxpayer followed or sought professional advice o’connor v commissioner tcmemo_2001_90 no reasonable reliance when taxpayer ignored accountant’s advice we therefore find that the angles did not act with reasonable_cause and in good_faith they are subject_to a percent accuracy-related_penalty under sec_6662 on the entire underpayment decision will be entered under rule
